DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESONS FOR ALLOWANCE
2.	The following is the Examiner’s State of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a control section that makes display of an image of a configuration different between a case where the image of the configuration used for a cooperation function is displayed in a region for setting a cooperation function and a case where the image is not displayed in the region, 
wherein the control section sets the cooperation function using the configuration and another configuration in response to determining that the image of the configuration is connected to an image of the other configuration through an image of a connection member in the region, wherein the image of the configuration, the image of the other configuration and the image of the connection member are displayed in the region, and the image of the connection member comprise a first portion that overlaps the image of the configuration and a second portion that overlaps the image of the other configuration, 
wherein the control section displays an image of a portion where the image of the connection member is connected to the image of the configuration on the image of the configuration in a case where the image of the configuration is displayed in the region, and does not display the image of the portion in a case where the image of the configuration is not displayed in the region, 
wherein, in a case where the image of the configuration and the image of the connection member are displayed in the region, the control section changes display and non-display of an image of the connection portion according to a positional relationship between the image of the configuration and the image of the connection member.” 
Nobori (US 2015/0022554 A1) describes an image display device that includes a combining section adapted to generate a composite image obtained by coming input images. In addition, the embodiment(s) describe predetermined positions, calculated features, expansion and regions. 
However, the procedures discussed in Nobori do not reach or discuss the key features of the independent claims that includes cooperation function, image configuration, member connection, the non-display of images, changing display, and positional relationship. 
The Examiner agrees with the Applicant’s argument that Nobori does not anticipate "wherein the control section sets the cooperation function using the configuration and another configuration in response to determining that the image of the configuration is connected to an image of the other configuration through an image of a connection member in the region, wherein the image of the configuration, the image of the other configuration and the image of the connection member are displayed in the region, and the image of the connection member comprise a first portion that overlaps the image of the configuration and a second portion that overlaps the image of the other Customer No.: 31561Docket No.: 85379-US-34SApplication No.: 16/253,232the configuration and the image of the connection member" in claims 1 and 20. 
Therefore, the USC 102 Rejection of Independent Claim 1 & 20 and Dependent Claim(s) 9, 11 & 19 is hereby withdrawn. 
Claim(s) 2, 5-8, 10, 12-18 depend on Claim(s) 1 & 20, therefore the USC 103 Rejection is withdrawn for the same reasoning mentioned above. 
Claim(s) 3 & 4 are cancelled. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 10/27/2020 Applicant Arguments/Remarks, 10/13/2020 Applicant Initiated Interview Summary, 07/02/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-2, 5-20 were deemed persuasive and the USC 102 & 103 Rejection of the above-mentioned claims are hereby withdrawn.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claim(s) 1-2, 5-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457